Citation Nr: 1755206	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-11 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and T.J.


ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1972 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In April 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.

The underlying merits of the claim for service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 1978 rating decision, the RO considered and denied the Veteran's claim for service connection for a nervous condition.  The Veteran was notified of the decision, but he did not appeal that determination or submit new and material evidence within one year of such notification.

2.  The evidence received since the May 1978 rating decision, by itself or in conjunction with previously considered evidence, is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.

CONCLUSIONS OF LAW

1.  The May 1978 rating decision that denied service connection for a nervous condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).

2.  The evidence received since the May 1978 rating decision is new and material, and the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 1978, the Veteran submitted a claim for service connection for a nervous problem.  The RO denied the claim in a May 1978 rating decision.  It was noted at that time that the claim was previously denied in January 1978, but that a copy of that determination was not in the file.  The Veteran was notified of the May 1978 rating decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no evidence received within one year of the issuance of the decision.  Therefore, the May 1978 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156 (b), 20.200, 20.201, 20.302, 20.1103.

At the time of the May 1978 rating decision, the evidence of record included the Veteran's service treatment records, post-service medical records, and an April 1978 VA examination report.  In the decision, the RO noted that hospital records had documented a schizoid personality with anti-social features.  The VA examiner had also noted that records showed depressive neurosis and inadequate personality, but there were no active sign of psychosis at the time of the examination.  The RO found that the Veteran's condition was a constitutional disorder that was not aggravated by service.

The evidence received since the May 1978 rating decision includes VA treatment records, private medical records, hearing testimony, and the Veteran's own statements.  

Notably, during the April 2017 hearing, the Veteran testified about an experience in service that he believed caused his current condition.  Specifically, he described a time in 1973 when he was riding in a vehicle with fellow service members and one of them made a racial epithet referencing a tree hanging.  The Veteran stated he was fearful because they stopped the vehicle near a tree.  He indicated that, following that experience, he began having dreams and frequently thinking about the incident.  The Veteran also testified that he continued to have the symptoms after service, to include sleepiness and a suicide attempt in approximately 2010.  The Veteran had not provided such statements at the time of the May 1978 rating decision.  For the purposes of reopening a claim, the credibility of newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Moreover, the statements relate to an unestablished fact, namely an event in service to which a current disorder could possibly be related.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for an acquired psychiatric disorder.  However, as will be explained below, further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim for service connection for an acquired psychiatric disorder is reopened.


REMAND

During the April 2017 hearing, the Veteran stated he started receiving treatment for an acquired psychiatric disorder in 1970 or 1973 at the Jesse Brown VA Medical Center (VAMC).  The Veteran also testified that he receives current treatment.  However, such records are not associated with the claims file.  Therefore, the AOJ should attempt to obtain any outstanding VA treatment records.

In addition, during the April 2017 hearing, the Veteran stated that he had applied for disability benefits from the Social Security Administration (SSA) based on his psychiatric problems.  Although the claims file contains SSA letters referencing retirement benefits, the record does not include any SSA decision regarding disability benefits or the records upon which a determination was made.  Thus, the AOJ should secure any outstanding SSA records. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Board further notes that the Veteran has not been afforded a VA examination in connection with his current claim.  In light of his hearing testimony regarding an in-service event and symptoms since service and VA medical records noting diagnoses in 2012, the Board finds that a VA examination and medical opinion are needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for an acquired psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records, to include records dated from 1970 to 1976 from the Jesse Brown VAMC and Westside VAMC and any records dated from 2012 to the present.  

2.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file. 

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner should review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay assertions. 

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any current psychiatric disorders.

For each diagnosis identified other than a personality disorder, the examiner should state whether it is at least as likely as not that the disorder manifested during service or is otherwise causally or etiologically related to his military service.  In rendering this opinion, the examiner should specifically consider the Veteran's April 2017 hearing testimony regarding his experience in service and reported symptomatology since that time. 

If the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury that occurred during service.

If the Veteran is diagnosed with any psychosis, the examiner should state whether the disorder manifested within one year of the Veteran's military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability is viewed in relation to its history [,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


